DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts
in support thereof, and such claim shall be construed to cover the corresponding structure, material,
or acts described in the specification and equivalents thereof.


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a
specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the
specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element


As explained in MPEP § 2181, subsection I, claim limitations that meet the following

three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35
U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under


Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim  1 recites the limitation "after the next day” in the first paragraph.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 & 13-19 are rejected under  35 U.S.C. § 103 as being unpatentable over Asai et al. Pub. No.: US 20140371969 A1, in view of SCHOONMAKER et al., Pub. No.: US 20140330460 A1.

Regarding claim 1, Asai et al. discloses a notification system ([0037] An information provision apparatus according to an embodiment of the invention will be described below using the drawings. FIG. 1 shows a station information provision system. The information provision apparatus according to this embodiment is applied to this station information provision system.) comprising:
at least one processor ([0044] The charging ECU 40 includes a microcomputer as a main component. During charging of the battery 20, the charging ECU 40 operates the charger 60 to charge the battery 20 until the remaining battery capacity X detected by the SOC detector 70 reaches a target value set by a user. The remaining battery capacity X detected by the SOC detector 70 is also input into the charging ECU 40 during vehicle travel, and when the remaining battery capacity X decreases so as to fall below a determination reference value Xref, the charging ECU 40 executes processing in cooperation with the in-vehicle terminal 30 to prompt a passenger to charge the battery 20 and provide the passenger with information relating to a charging station in the vicinity of the host vehicle. In this processing, the charging ECU 40 outputs a command to the in-vehicle terminal 30 to access the center server 100. Accordingly, the in-vehicle terminal 30 requests information relating to a station in the vicinity of the host vehicle from the center server 100. The in-vehicle terminal 30 then uses the station information transmitted by the center server 100 to inform the passenger of a usable charging station.);
at least one memory comprising instructions that, when executed, cause the at least one processor to at least ([0045] As shown in FIG. 2, the in-vehicle terminal 30 includes a main control unit 31 having a microcomputer as a main component, a display unit 32 and an operating unit 33 constituted by a touch panel display, a sound generation unit 34 including an amplifier and a speaker for providing audio guidance, a wireless communication unit 35 for communicating with the outside via the wireless base station 310, a vehicle position detection unit 36 including a global positioning system (GPS) unit that detects current position coordinates of the host vehicle on the basis of radio waves from a GPS satellite and a gyro sensor that detects an advancement direction of the vehicle, and a storage unit 37 that stores map data, facility data such as charging stations, and so on.).
Asai et al. is not explicitly disclosing “obtain a next use plan of a vehicle”, however, SCHOONMAKER et al., US 20140330460 A1, teaches METHOD AND SYSTEM FOR CONTROLLING ENERGY DEMAND OF VEHICLES ON A NETWORK, and discloses;
obtain a next use plan of a vehicle scheduled to be executed after the next day ([0053] In an embodiment, the energy demand monitoring device 310 is configured to compare the measured actual electrical energy demand at one time to the projected energy demand at that time to determine if the projected energy demand, based on received energy usage plans, was an accurate predictor of future energy use at that time. For example, as stated in the hypothetical above, based on energy usage plans received at current time X regarding projected energy use per vehicle 200 (shown in FIG. 2) between future times X+1 and X+10, the energy demand monitoring device 310 may calculate a projected energy demand at the specific future time X+5. The units of time in the hypothetical may be seconds, minutes, or hours. Later on at time X+5, the energy demand monitoring device 310 may calculate the actual electrical energy demand at time X+5 based on received real-time information collected from the sensors 216 (shown in FIG. 2) on the individual vehicles 200. The actual electrical energy demand at time X+5 should be relatively close to the projected energy demand at that time, so the network planner system 300 may use the projected energy demand to make determinations about energy consumption on the network 100 at forthcoming times.),
estimate an energy consumption amount in an execution day of the obtained next use plan ([0046] In an embodiment, the trip plan includes an energy usage plan. The energy usage plan details the electrical energy demanded along the route traveled by the electric vehicle 200. The energy usage plan may be an extension of the trip plan. For example, while the trip plan instructs a controller 222 and/or operator, for example, what routes to take and/or what speeds to travel based on considerations identified in the trip profile, the energy usage plan calculates the amount of electrical energy that will be demanded from the grid by the electric vehicles 200 on the vehicle system in carrying out the trip plan. Like the trip plan, the energy usage plan is produced by the processor 220 within the trip planner system 218, such as by using an algorithm that may be within software. Also like the trip plan, the energy usage plan is a calculated estimation for a proposed trip, since many variables affect the actual energy drawn from the grid during the trip.); 
SCHOONMAKER et al. teaches that these features are useful in order for monitoring an available amount of electrical energy on an electrical power grid for powering one or more loads at one time (See para. [0009]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by SCHOONMAKER et al. with the system disclosed by Asai et al. in order to monitor an available amount of electrical energy on an electrical power grid, to monitor electrical energy demand of plural electric vehicles traveling on a network of routes, to control movements of the electric vehicles such that the electrical energy demand of the electric vehicles does not exceed the available amount of electrical energy on the electrical power grid (see para. [0009]-[0011]).
Further, Asai et al., US 20140371969 A1, discloses;
determine whether to perform notification about replenishment of energy of the vehicle, based on the estimated energy consumption amount ([0006] The invention provides an information provision apparatus and an information provision method for providing information relating to energy replenishment, such as battery charging, appropriately. & [0007] A first aspect of the invention is an information provision apparatus including: a provision control unit configured to provide a vehicle passenger with energy replenishment information relating to energy replenishment of a vehicle-driving energy supply source that is capable of storing regenerative energy regenerated from rotational energy of a vehicle wheel, when a remaining energy amount of the energy supply source falls below a determination reference value; and a modification unit configured to modify a provision condition that is a condition on which the provision control unit provides the energy replenishment information, so that after the energy replenishment information is once provided when the remaining energy amount falls below the determination reference value, the energy replenishment information is less likely to be provided than before the energy replenishment information is once provided. & [0057] Next, in Step S14, the charging ECU 40 reads the remaining battery capacity X detected by the SOC detector 70, and determines whether or not the remaining battery capacity X is smaller than the determination reference value Xref. Here, when the remaining battery capacity X detected in a current calculation period is set as a remaining battery capacity X (n) and the remaining battery capacity X detected in an immediately preceding calculation period is set as a remaining battery capacity X (n-1), Step S14 is used to determine whether or not the remaining battery capacity X (n-1) detected in the immediately preceding calculation period equals or exceeds the determination reference value Xref and whether or not the remaining battery capacity X (n) detected in the current calculation period is smaller than the determination reference value Xref.& [0102] As another method of making the provision of information relating to energy replenishment less likely, provision of the information relating to energy replenishment may be prohibited when charging of an energy supply source (the battery 20) using regenerative energy is detected. For example, when it is determined that a remaining energy amount has increased beyond a determination reference value after falling below the determination reference value, provision of the information relating to energy replenishment may be prohibited even if the remaining energy amount falls below the determination reference value thereafter. Note that the "remaining energy amount" may directly represent an amount of energy, but is not limited thereto, and may also be a value that serves as an index for determining a degree of energy consumption, such as a ratio between an amount of stored energy in the energy supply source and a capacity of the energy supply source.); and
if it is determined to perform notification about replenishmentof the energy of the vehicle, transmit, to the vehicle in current use, display data for displaying information about replenishment of  the energy of the vehicle ([0009] The modification unit may be configured to modify the provision condition so that after the energy replenishment information is once provided when the remaining energy amount falls below the determination reference value, the energy replenishment information is less likely to be provided in response to variation in the remaining energy amount caused by the regenerative energy than before the energy replenishment information is once provided. remaining battery capacity X detected by the SOC detector 70 reaches a target value set by a user. The remaining battery capacity X detected by the SOC detector 70 is also input into the charging ECU 40 during vehicle travel, and when the remaining battery capacity X decreases so as to fall below a determination reference value Xref, the charging ECU 40 executes processing in cooperation with the in-vehicle terminal 30 to prompt a passenger to charge the battery 20 and provide the passenger with information relating to a charging station in the vicinity of the host vehicle. In this processing, the charging ECU 40 outputs a command to the in-vehicle terminal 30 to access the center server 100. Accordingly, the in-vehicle terminal 30 requests information relating to a station in the vicinity of the host vehicle from the center server 100. The in-vehicle terminal 30 then uses the station information transmitted by the center server 100 to inform the passenger of a usable charging station. & [0063] “After receiving the station information transmitted from the center server 100 (S23: Yes), the in-vehicle terminal 30 displays an icon 32b showing the charging station positions and a message 32c recommending charging of the battery 20 (for example, "Please charge the battery") on a map display screen 32a of the display unit 32 in Step S24, as shown in FIG. 5. The message recommending charging of the battery 20 may also be output by the sound generation unit 34 in the form of an audio announcement. This display and output of the audio announcement will be referred to as provision of battery charging information.).

Regarding claim 4, Asai et al. discloses the system according to claim 3, wherein the at least one processor determines whether to perform the notification about replenishmentof the energy of the vehicle, based on a residual amount of the energy of the vehicle after the current use of the vehicle, and a residual amount of the energy of  the vehicle after execution of the next use plan ([0058] When the charging ECU 40 does not determine that the remaining battery capacity X is smaller than the determination reference value Xref (S14: No), the routine is terminated. remaining battery capacity X detected by the SOC detector 70 reaches a target value set by a user. The remaining battery capacity X detected by the SOC detector 70 is also input into the charging ECU 40 during vehicle travel, and when the remaining battery capacity X decreases so as to fall below a determination reference value Xref, the charging ECU 40 executes processing in cooperation with the in-vehicle terminal 30 to prompt a passenger to charge the battery 20 and provide the passenger with information relating to a charging station in the vicinity of the host vehicle. In this processing, the charging ECU 40 outputs a command to the in-vehicle terminal 30 to access the center server 100. Accordingly, the in-vehicle terminal 30 requests information relating to a station in the vicinity of the host vehicle from the center server 100. The in-vehicle terminal 30 then uses the station information transmitted by the center server 100 to inform the passenger of a usable charging station.).

Regarding claim 5, Asai et al. discloses the system according to claim 4, wherein the at least one processor determines whether to perform the notification about replenishmentof the energy of the vehicle,  based on a residual amount of the energy of the    vehicle after the current use of the vehicle, and an amount of the energy of the vehicle to be consumed by the next use plan ([0044] The charging ECU 40 includes a microcomputer as a main component. During charging of the battery 20, the charging ECU 40 operates the charger 60 to charge the battery 20 until the remaining battery capacity X detected by the SOC detector 70 reaches a target value set by a user. The remaining battery capacity X detected by the SOC detector 70 is also input into the charging ECU 40 during vehicle travel, and when center server 100 transmits  the station information relating to the extracted charging stations to the in-vehicle terminal 30. The station information includes both the position information specifying the positions of the charging stations on a map and information indicating the names, charging methods (rapid charging/normal charging), wait times, operating hours, and so on of the charging stations. & [0102] “Note that the “remaining energy amount” may directly represent an amount of energy, but is not limited thereto, and may also be a value that serves as an index for determining a degree of energy consumption, such as a ratio between an amount of stored energy in the energy supply source and a capacity of the energy supply source.”).

Regarding claim 6, Asai et al. discloses the system according to claim 5, wherein the amount of the energy of the vehicle to be consumed by the next use plan includes a consumption amount of the energy necessary for travel of the vehicle, and a consumption amount of the energy necessary for a purpose other than travel of the vehicle ([0102] As another method of making the provision of information relating to energy replenishment less likely, provision of the information relating to energy replenishment may be prohibited when charging of an energy supply source (the battery 20) using regenerative energy is detected. For example, when it is determined that a remaining energy amount has increased beyond a determination reference value after falling below the determination reference value, provision of the information relating to energy replenishment may be prohibited even if the remaining energy amount falls below the determination reference 

Regarding claim 7, Asai et al. discloses the system according to claim 1, wherein the at least one processor obtains the next use plan based on action plan information of a user ([0048] The main control unit 31 provided in the in- vehicle terminal 30 includes a navigation control unit 311 that guides the host vehicle to a destination, a vehicle information transmission unit 312 that transmits information relating     to the host vehicle (a vehicle ID, current position information, SOC information, and so on) to the center server 100, and a station information provision unit 313 that obtains the station information transmitted front the center server 100 and provides the passenger therewith. The respective function units 311 to 313 are realized by executing a control program of the microcomputer.).

Claim 8  is rejected under  35 U.S.C. § 103 as being unpatentable over Asai et al. Pub. No.: US 20140371969 A1, in view of SCHOONMAKER et al., Pub. No.: US 20140330460 A1, further in view of Cao, Pub. No.: US 20160364678 A1.

Regarding claim 8, Asai et al. discloses the system according to claim 7. 
Asai et al. is not explicitly disclosing “calendar information”, however, Cao, US 20160364678 A1, teaches SYSTEMS AND METHODS FOR ON-DEMAND TRANSPORTATION and discloses;
	wherein the action plan information, contains calendar information and SNS information ([0010] In yet another aspect, a ride service network includes computer readable code for storing calendars for a plurality of riders; aggregating vehicle capacity and determining vehicle schedule availability; determining if a selected driver has an open time slot for the user; and scheduling an appointment time; a mobile device to receive a ride-sharing request from a rider, and a ride-sharing vehicle and including the mobile device coupled to the ride service network to pick up the rider. & [0012] In another aspect, a method to provide security for a car driver includes receiving a ride-sharing request from a rider and planning system is provided. The system includes a map database which stores fixed road path data corresponding to the roadways which exist at least between start and destination locations.
Cao et al. teaches that these features are useful in order for monitoring an available amount of electrical energy on an electrical power grid for powering one or more loads at one time (See para. [0009]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Cao et al. with the system disclosed by Asai et al. in order for scheduling an appointment time,  retrieving a social network profile (see para. [0010] & [0012]).

Regarding claim 9, Asai et al. discloses the system according to claim 1, wherein the at least one processor transmits the display data for displaying information about a candidate of a replenishing place of the energy of the  vehicle. ([0011] When the remaining energy amount falls below the determination reference value, the provision control unit may be configured to obtain energy replenishment facility information relating to an energy replenishment facility as the energy replenishment information by accessing an information server, and provide the vehicle passenger with the obtained energy replenishment facility information.).

Regarding claim 10, Asai et al. discloses the system according to claim 9, wherein the at least one processor is further configured to be caused to obtain the candidate of the replenishing place based on attribute information of the replenishing place, wherein the at least one processor transmits the display data for displaying information about the candidate of the replenishing place obtained ([0006] The invention provides an information provision apparatus and an information provision method for providing information relating to energy replenishment, such as battery charging, appropriately. & [0007] A first aspect of the invention is an information provision apparatus including: a provision control unit configured to provide a vehicle passengerwith energy 

Regarding claim 11, Asai et al. discloses the system according to claim 10, wherein the attribute information contains at least one of price information, distance information, and a charging time ([0046] The vehicle 10 is provided with a plurality of electronic control units (to be referred to hereafter as vehicle ECUs), not shown in the drawings, for controlling conditions of the vehicle. The respective vehicle ECUs, including the charging ECU 40 and the motor ECU 90, are connected to a controller area network (CAN) communication line of a CAN communication system, and connected to the in-vehicle terminal 30 via the CAN communication line. The vehicle ECUs transmit various vehicle information (for example, traveled distance information, SOC information, vehicle diagnosis information, various request information, and so on) to the center server 100 via the in- vehicle terminal 30 in accordance with preset procedures. On the basis of this vehicle information and external information obtained from the outside, the center server 100 transmits service information that is beneficial to the vehicle passenger to the in-vehicle terminal 30. & [0061] The center server 100 retrieves a usable charging station in 

Regarding claim 13, Asai et al. discloses the system according to claim 1, wherein the at least one processor transmits the display data when the vehicle is moving on a return route as the current use of the vehicle ([0017] The information provision apparatus may further include a replenishment operation detection unit configured to detect an energy replenishment operation for replenishing the energy supply source with energy, and the modification unit may be configured to return the provision condition to an initial condition when the energy replenishment operation is detected after the provision condition has been modified.).

Regarding claim 14, Asai et al. discloses the system according to claim 13, wherein the at least one processor transmits the display data when or before the vehicle arrives at a destination of the return route ([0013] The provision control unit may be configured to prohibit provision of the energy replenishment facility information when the energy replenishment facility is set as a navigation destination of a vehicle, even if the provision condition is satisfied.).

Regarding claim 15, Asai et al. discloses the system according to claim 1, wherein the at least one processor transmits the display data for displaying information that it is necessary to replenish the energy of the vehicle ([0069] “In response, the in-vehicle terminal 30 obtains the latest station information from the center server 100 by executing the station information acquisition routine described above, and provides the vehicle passenger with the battery charging information. Hence, according to the first modified example, in a case where the battery is charged insufficiently, the battery charging information is provided again when the connection plug 111 is removed, and therefore the battery 20 can be charged again if necessary, enabling an improvement in user-friendliness.”).

Regarding claim 16, Asai et al. discloses the system according to claim 1, wherein the at least one processor transmits the display data for displaying information about a replenishing amount of the energy of the vehicle ([0009]The modification unit may be configured to modify the provision condition so that after the energy replenishment information is once provided when the remaining energy amount falls below the determination reference value, the energy replenishment information is less likely to be provided in response to variation in the remaining energy amount caused by the regenerative energy than before the energy replenishment information is once provided. Further, the modification unit may be configured to modify the provision condition so that after the energy replenishment information is once provided when the remaining energy amount falls below the determination reference value, provision of the energy replenishment information is suppressed.).

Regarding claim 17, Asai et al. discloses the system according to claim 1, wherein the energy of the vehicle is electric energy charged in a battery ([0040] A battery 20 of the vehicle 10 can be charged from a household outlet, and when the vehicle 10 is outdoors, the battery 20 can be charged both at a charging station and using a power feeding apparatus 210. The power feeding apparatus 210 is provided in a parking lot of a store such as a convenience store or a shopping center, or a parking lot of an entertainment facility or the like. Hereafter, a facility having the power feeding apparatus 210 will also be referred to as a charging station. The power feeding apparatus 210 is connected to the vehicle 10 using a charging cable 110 in order to supply charging power to the battery 20.).

Regarding claim 18, Asai et al. discloses the system according to claim 1,
		wherein the notification system includes a server and the vehicle ([0011] When the remaining energy amount falls below the determination reference value, the provision control unit may be configured to obtain energy replenishment facility information relating to an energy replenishment facility as the energy replenishment information by accessing an information server, and provide the vehicle passenger with the obtained energy replenishment facility information.), and
the server comprises the at least one processor and the at least one memory ([0015] The provision control unit may be configured to provide the vehicle passenger with the energy replenishment facility information when a power supply switch of the vehicle is switched OFF and then switched ON after the energy replenishment facility information is provided. In this case, the provision control unit may be configured to measure an OFF duration of the power supply switch, and when the measured duration exceeds a reference time, the provision control unit may be configured to obtain the energy replenishment facility information by accessing the information server and provide the vehicle passenger with the obtained energy replenishment facility information.).


Claim 21  is rejected under  35 U.S.C. § 103 as being unpatentable over Asai et al. Pub. No.: US 20140371969 A1, in view of SCHOONMAKER et al., Pub. No.: US 20140330460 A1, further in view of Cao, Pub. No.: US 20160364678 A1.

Regarding claim 21, Asai et al. discloses a notification system ([0037] An information provision apparatus according to an embodiment of the invention will be described below using the drawings. FIG. 1 shows a station information provision system. The information provision apparatus according to this embodiment is applied to this station information provision system.) comprising:   
at least one processor  ([0044] The charging ECU 40 includes a microcomputer as a main component. During charging of the battery 20, the charging ECU 40 operates the charger 60 to charge the battery 20 until the remaining battery capacity X detected by the SOC detector 70 reaches a target value set by a user.; 
at least one memory comprising instructions, when executed, cause the at least one processor to at least ([0045] As shown in FIG. 2, the in-vehicle terminal 30 includes a main control unit 31 having a microcomputer as a main component, a display unit 32 and an operating unit 33 constituted by a touch panel display, a sound generation unit 34 including an amplifier and a speaker for providing audio guidance, a wireless communication unit 35 for communicating with the outside via the wireless base station 310, a vehicle position detection unit 36 including a global positioning system (GPS) unit that detects current position coordinates of the host vehicle on the basis of radio waves from a GPS satellite and a gyro sensor that detects an advancement direction of the vehicle, and a storage unit 37 that stores map data, facility data such as charging stations, and so on.).
Asai et al. is not explicitly disclosing “obtain a next use plan of a vehicle”, however, SCHOONMAKER et al., US 20140330460 A1, teaches METHOD AND SYSTEM FOR CONTROLLING ENERGY DEMAND OF VEHICLES ON A NETWORK, and discloses: 
		obtain a next use plan of a vehicle, which is made by a user of the vehicle ([0053] In an embodiment, the energy demand monitoring device 310 is configured to compare the measured actual electrical energy demand at one time to the projected energy demand at that time to determine if the projected energy demand, based on received energy usage plans, was an accurate predictor of future energy use at that time. For example, as stated in the hypothetical above, based on energy usage plans received at current time X regarding projected energy use per vehicle 200 (shown in FIG. 2) between future times X+1 and X+10, the energy demand monitoring device 310 may calculate a projected energy demand at the specific future time X+5. The units of time in the hypothetical may be seconds, minutes, or hours. Later on at time X+5, the energy demand monitoring device 310 may calculate the actual electrical energy demand at time X+5 based on received real-time information collected from the sensors 216 (shown in FIG. 2) on the individual vehicles 200. The actual electrical energy demand at time X+5 should be relatively close to the projected energy demand at that time, so the network planner system 300 may use the projected energy demand to make determinations about energy consumption on the network 100 at forthcoming times.); and 
		if it is determined based on the obtained next use plan that it is necessary to replenish energy of the vehicle, perform notification about replenishment of the energy of the vehicle during current use of the vehicle ([0009] The modification unit may be configured to modify the provision condition so that after the energy replenishment information is remaining battery capacity X detected by the SOC detector 70 reaches a target value set by a user. The remaining battery capacity X detected by the SOC detector 70 is also input into the charging ECU 40 during vehicle travel, and when the remaining battery capacity X decreases so as to fall below a determination reference value Xref, the charging ECU 40 executes processing in cooperation with the in-vehicle terminal 30 to prompt a passenger to charge the battery 20 and provide the passenger with information relating to a charging station in the vicinity of the host vehicle. In this processing, the charging ECU 40 outputs a command to the in-vehicle terminal 30 to access the center server 100. Accordingly, the in-vehicle terminal 30 requests information relating to a station in the vicinity of the host vehicle from the center server 100. The in-vehicle terminal 30 then uses the station information transmitted by the center server 100 to inform the passenger of a usable charging station. & [0063] “After receiving the station information transmitted from the center server 100 (S23: Yes), the in-vehicle terminal 30 displays an icon 32b showing the charging station positions and a message 32c recommending charging of the battery 20 (for example, "Please charge the battery") on a map display screen 32a of the display unit 32 in Step S24, as shown in FIG. 5. The message recommending charging of the battery 20 may also be output by the sound generation unit 34 in the form of an audio announcement. This display and output of the audio announcement will be referred to as provision of battery charging information.)., 
		wherein the at least one processor obtains the next use plan based on action plan  information of the user ([0048] The main control unit 31 provided in the in- vehicle terminal 30 includes a navigation control unit 311 that guides the host vehicle to a destination, a vehicle information transmission unit 312 that transmits information , and 
Asai et al. is not explicitly disclosing “calendar information”, however, Cao, US 20160364678 A1, teaches SYSTEMS AND METHODS FOR ON-DEMAND TRANSPORTATION and discloses;
		wherein the action plan information contains calendar information.
[0010] In yet another aspect, a ride service network includes computer readable code for storing calendars for a plurality of riders; aggregating vehicle capacity and determining vehicle schedule availability; determining if a selected driver has an open time slot for the user; and scheduling an appointment time; a mobile device to receive a ride-sharing request from a rider, and a ride-sharing vehicle and including the mobile device coupled to the ride service network to pick up the rider. & [0012] In another aspect, a method to provide security for a car driver includes receiving a ride-sharing request from a rider and picking up the rider in a ride-sharing vehicle; retrieving a social network profile from the rider; identifying one or more characteristics of the rider; verifying an identity of the rider based on the characteristics; and providing access to the ride-sharing vehicle upon authenticating the rider. & [0128] In one embodiment of the present invention a vehicle route planning system is provided. The system includes a map database which stores fixed road path data corresponding to the roadways which exist at least between start and destination locations.
Cao et al. teaches that these features are useful in order for monitoring an available amount of electrical energy on an electrical power grid for powering one or more loads at one time (See para. [0009]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Cao et al. with the system disclosed by Asai et al. in order for scheduling an appointment time,  retrieving a social network profile (see para. [0010] & [0012]).


Response to Arguments

Claim Rejections - 35 USC 102 & 103 

Applicant’s arguments, see Applicant Argument / Remarks pages 7-10, filed on 02/16/2021 with respect to claim(s) 1, 4-11, 13-18 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Regarding argued and/or amended claim elements; SCHOONMAKER et al. discloses each and every argued elements; 
(Feature A) "obtain a next use plan of a vehicle scheduled to be executed after the next day"; Ref. : SCHOONMAKER et al., para.[0053],
(Feature B) "estimate an energy consumption amount in an execution day of the obtained next use plan" , see SCHOONMAKER et al., para.[0046],
(Feature C) "determine whether to perform notification about replenishment of energy of the vehicle, based on the estimated energy consumption amount", Ref: SCHOONMAKER et al., para.[0007], [0057], [0102] and, 
(Feature D) "if it is determined to perform notification about replenishment of the energy of the vehicle, transmit, to the vehicle in current use, display data for displaying information about replenishment of the energy of the vehicle”, Ref. SCHOONMAKER et al., para.[0009], [0044], [0063]. 

Regarding claims, 1-4-7,9-11,13-18; Asai et al. Pub. No.: US 20140371969 A1, in view of SCHOONMAKER et al., Pub. No.: US 20140330460 A1, disclose each and every element of the subject claims either expressly or inherently. See inside of the current office action.

Regarding claims 8 & 21, Asai et al. Pub. No.: US 20140371969 A1, in view of SCHOONMAKER et al., Pub. No.: US 20140330460 A1, further in view of Cao, Pub. No.: US 20160364678 A1, disclose each and every element of the subject claims either expressly or inherently. See inside of the current office action.

Claim Rejections - 35 USC 112
 Regarding the citation "after the next day” on claim 1; there is an indefiniteness issue as shown on current office action. It looks like the anticipated actions are an obvious modification and/or duplications of the previous actions. Refer to MPEP 2144.04 VI.    REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS  A.    Reversal of Parts “In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955) (Prior art disclosed a clock fixed to the stationary steering wheel column of an automobile while the gear for winding the clock moves with steering wheel; mere reversal of such movement, so the clock moves with wheel, was held to be an obvious modification.), and B.    Duplication of Parts In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ABBAS; MOHAMAD	US 20170080346 A1	METHODS AND SYSTEMS RELATING TO PERSONALIZED EVOLVING AVATARS
Border; John N. et al.	US 20130278631 A1	3D POSITIONING OF AUGMENTED REALITY INFORMATION
CHOI W et al.	US 20130342310 A1	Electric vehicle e.g. hybrid electric vehicle, has charging station control unit for determining battery charging station in which battery to be exchanged is based on power level of battery and transmits battery exchange reservation command
Chassin; David P. et al.	US 20100179862 A1	NESTED, HIERARCHICAL RESOURCE 
INOUE TAKASHI	JP 2013242685 A	Information providing system, transmission apparatus, and receiving apparatus
NAKASONE HARUKA	JP 2015095983 A	CHARGE/DISCHARGE MANAGEMENT SYSTEM
Penilla; Angel A. et al.	US 20180037125 A1	METHODS AND SYSTEMS FOR ELECTRIC VEHICLE (EV) CHARGING AND CLOUD REMOTE ACCESS AND USER NOTIFICATIONS
Uyeki; Robert	US 8583304 B2	System and method for precise state of charge management. 
appear to anticipate the current invention. See Notice of References cited.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527.  The examiner can normally be reached on Monday -Friday 8-6 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JALAL C CODUROGLU/Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665